Citation Nr: 1012008	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 20, 2007 
for the grant of service connection for erectile dysfunction 
(ED).

2.  Entitlement to an effective date prior to December 31, 
2007 for the grant of service connection for fecal 
incontinence.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted service connection for erectile 
dysfunction and fecal incontinence.  The effective date 
assigned both disorders was December 31, 2007.

In a subsequent September 2008 rating decision, the RO 
assigned an effective date of August 20, 2007 for the award 
of service connection for erectile dysfunction.  

Although the Veteran initially requested a travel Board 
hearing, he withdrew his request in December 2008.

The Board notes that that Veteran has several other claims in 
various states of development, none of which are currently 
before the Board at this time.  In addition, the Veteran 
appeared to have attempted to develop a claim for urinary 
incontinence along with his claim for service connection for 
erectile dysfunction and fecal incontinence.  Although it had 
not been adjudicated by the RO in the January 2008 rating 
decision, the veteran listed it in his March 2008 notice of 
disagreement.  This issue is referred back to the RO for 
appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 17, 2006 the RO received the Veteran's claim 
for service connection for prostate cancer secondary to 
exposure to Agent Orange; service connection for prostate 
cancer was granted in June 2007, with an assigned effective 
date of October 17, 2006.

2.  During a December 31, 2007 VA examination, the Veteran 
was found to have erectile dysfunction and fecal incontinence 
attributed to prostate cancer.

3.  Service connection for erectile dysfunction and fecal 
incontinence was granted in a January 2008 rating decision, 
with an assigned effective date of December 31, 2007.

4.  Thereafter, an August 20, 2007 private treatment record 
was received which showed that the Veteran had erectile 
dysfunction secondary to treatment for prostate cancer.  
  
5.  A claim, formal or informal, seeking service connection 
for residuals of prostate cancer was not received prior to 
October 17, 2006.

6.  There was no evidence showing erectile dysfunction in the 
Veteran until August 20, 2007.

7.  There was no evidence showing fecal incontinence in the 
Veteran until December 31, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
20, 2007, for the grant of service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

2.  The criteria for an effective date earlier than December 
31, 2007, for the grant of service connection for fecal 
incontinence have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.400.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As service connection has been granted for both disorders at 
issue, and initial ratings and effective dates have been 
assigned, no further notice requirements under 38 U.S.C.A. § 
5103(a) are required.  The Board notes that the Veteran has 
received the due process to which he is entitled under 
38 U.S.C.A. §§ 5103A and 7105.  The Board finds that VA has 
fulfilled its duty to notify the Veteran.

As to VA's duty to assist the Veteran, all relevant records 
identified by him and for which he authorized VA to obtain 
are on file.  The Veteran has not alleged that any pertinent 
records remain outstanding.  

In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Analysis

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the Veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400. 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009). 
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a). 
 
In this case, on October 17, 2006, the RO received the 
Veteran's claim for prostate cancer secondary to exposure to 
Agent Orange.  Service connection for prostate cancer was 
granted in June 2007, with an assigned effective date of 
October 17, 2006.  The record shows that no claim, formal or 
informal for prostate cancer was received prior to October 
17, 2006.

The Veteran attended a VA examination on December 31, 2007, 
at which time the examiner noted that as a consequence of 
radiation therapy for prostate cancer, the Veteran had 
developed erectile dysfunction and fecal incontinence.

In January 2008, service connection was granted for erectile 
dysfunction and fecal incontinence, with an assigned 
effective date of December 31, 2007.  At the time of the 
rating action, none of the evidence prior to December 31, 
2007 suggested the presence of erectile dysfunction or fecal 
incontinence.

Thereafter, additional private treatment records were 
received, which show that on August 20, 2007, the Veteran was 
found to have erectile dysfunction secondary to prostate 
cancer.

In a September 2008 rating decision, the effective date 
assigned for erectile dysfunction was changed from December 
31, 2007 to August 20, 2007.

In several statements on file, the Veteran argues that the 
proper effective date for the award of service connection for 
the erectile dysfunction and fecal incontinence is May 2006, 
when he began treatment with a hormone suppression seeding 
therapy for prostate cancer.

The Board initially notes that as the Veteran first filed his 
claim for prostate cancer decades after his service 
discharge, the effective date of the grant of service 
connection for the residuals of the cancer is limited to the 
date of receipt of claim or the date entitlement arose, 
whichever was later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400. 

The Veteran did not specifically file claims for service 
connection for erectile dysfunction or for fecal 
incontinence.  They are service-connected only as secondary 
to the prostate cancer, and therefore a claim for erectile 
dysfunction or fecal incontinence can not be recognized 
earlier than October 17, 2006 (the effective date for the 
award of service connection for prostate cancer).  As already 
noted, however, the effective date is the later of the date 
of claim or date entitlement arose.

The medical records on file for the period prior to August 
20, 2007 are silent for any reference to erectile 
dysfunction.  The medical records are silent for any 
reference to fecal incontinence prior to December 31, 2007.  
Although the Veteran essentially maintains that he has 
experienced both disorders since December 2006 or shortly 
thereafter, the Board finds his statements lack credibility 
as the Board finds it unlikely he would fail to report such 
significant conditions until August 2007 and December 2007 
for, respectively, the erectile dysfunction and fecal 
incontinence.

In sum, entitlement to service connection for erectile 
dysfunction did not arise until it was first shown to exist 
on August 2007.  Entitlement to service connection for fecal 
incontinence did not arise until it was first shown to exist 
on December 31, 2007.  As entitlement arose on the above 
date, the preponderance of the evidence is against both 
claims, and the claims for earlier effective dates are 
denied.



ORDER

Entitlement to an effective date earlier than August 20, 2007 
for the grant of service connection for erectile dysfunction 
is denied.

Entitlement to an effective date earlier than December 31, 
2007 for the grant of service connection for fecal 
incontinence is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


